STORY, Circuit Justice.
These prize causes have been certified to this court by the district judge, under the act of 8th of May, .1792, c. 36 [1 Stat. 275], on account o'f his *673having been of counsel for the United States; and I consider myself therefore as sitting, in effect, for him. On examining the act regulating fees, I confess that I was at first strongly inclined to think that, at most, $11 only were taxable against each claim; and there is certainly weight in the argument which would confine the taxation to $0. No judicial proceedings appear to have been had on the behalf of the United States, except the filing of an information or claim for the municipal forfeitures. The subsequent collateral proceedings of the parties were to obtain a remission of the forfeitures from the secretary of the treasury. But I am pressed with the uniformity of the practice to allow $17; and certainly, sitting merely for the district judge, I should not feel at liberty to disturb a practice, which seems to have obtained so general a sanction. I shall therefore allow the $17 for each claim in these causes.4

 See Act 22d July. 1813. c. 14 [3 Stat. 19], respecting suits and costs in United States courts.